Citation Nr: 0026274	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L. C. W.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted entitlement to service 
connection for degenerative joint and disc disease of the 
lumbar spine, evaluated as 40 percent disabling.  The veteran 
filed a timely notice of disagreement and substantive appeal 
as to the assigned disability rating.

The Board notes that in a September 1998 memorandum to the 
file, the RO noted that VA treatment records raised an 
inferred issue of entitlement to service connection for 
depression secondary to the service-connected degenerative 
joint and disc disease of the lumbar spine.  However, it does 
not appear from the record that the RO has addressed this 
issue in a rating decision.  Therefore, it is referred to the 
RO for appropriate action.  

The Board also notes that in an April 2000 rating decision, 
the RO denied entitlement to service connection for post-
traumatic stress disorder.  The veteran has not filed a 
notice of disagreement as to that determination.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's degenerative joint and disc disease of the 
lumbar spine is manifested by moderate pain and tenderness 
with radicular type pain in the distribution of L5 and S1 on 
the left side and moderate to severe functional impairment, 
without competent medical evidence of muscle spasm or sciatic 
nerve involvement.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's service-connected degenerative joint and disc 
disease of the lumbar spine is currently rated as 40 percent 
disabling under the criteria for intervertebral disc 
syndrome.  Intervertebral disc syndrome is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides that 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Factual Background

Service medical records reflect that upon service medical 
examination in June 1974, the veteran's systems were 
clinically evaluated as normal.  Relevant clinical records 
reflect complaints of cervical spine pain in February 1979, 
and numerous complaints of chronic back pain following a 
motor vehicle accident in November 1982.  The veteran also 
complained of pain radiating down his left leg.  Relevant 
assessments of lumbar spine injury, spondylosis L-5, and 
chronic low back pain myofascitis with recurrent muscle spasm 
were noted.  Upon separation examination dated in February 
1984, the veteran's spine was clinically evaluated as normal.  
In a February 1984 report of medical history, the veteran 
reported that he was taking Motrin for lower back pain.  It 
was noted that the veteran suffered from lower back pain.  

Private treatment records dated in 1995 reflect various 
complaints of constant low back pain with radiation down both 
lower extremities.  The veteran also complained of numbness 
in the left leg and foot.  It was noted that the veteran was 
involved in a motor vehicle accident in June 1995.  A June 
1995 magnetic resonance imaging report reflects findings of 
anterolisthesis of L5 on S1, decrease in height of the L5-S1 
intervertebral disc, diminished signal intensity within the 
L5-S1 intervertebral disc consistent with an element of 
desiccation, and extensive subchondral sclerosis within the 
inferior end-plate and mid portion of the L5 vertebral body 
and superior end-plate of the S1 vertebral body.  The report 
also reflects findings of mild posterior intervertebral disc 
bulging with no significant impression upon the ventral 
aspect of the thecal sac and posterior intervertebral disc 
protrusion with mild impression upon the ventral aspect of 
the thecal sac.  An August 1995 consultation report reflects 
impressions of lumbar radiculopathy with herniated nucleus 
pulposus, myofascial pain secondary to the lumbar 
radiculopathy, and ilioinguinal nerve irritation.  A December 
1995 examination report notes findings of mild cervical 
spasm, mild spasm in the low back, a painful gait, and 
tenderness to palpation in the left sciatic notch.  

A December 1995 letter written by P. M., a private physician, 
notes the veteran had ongoing pain and symptoms in the low 
back region as well as numbness in the left lower extremity.  
It was also noted that he had significant reduction in all 
ranges of motion involving the low back area and was unable 
to bend or sit for any significant length of time.  

A December 1995 report from S. K., a private physician 
reflects that radiological examination revealed a defect in 
the pars at L5-S1 consistent with spondylolisthesis, possibly 
Grade I or zero.  It was noted the veteran was using a cane 
and complained of left leg pain as well as burning in the 
thigh and leg.  It was also noted that straight leg testing 
was negative and the veteran did not have enough 
radiculopathy to warrant surgery.  Some inconsistencies were 
noted in regard to complaints of leg pain and the absence of 
sciatic stretch on examination.  

Private treatment records dated in 1996 reflect complaints of 
low back pain with radiating pain into the left leg.  A 
relevant assessment of lumbar disc disease with radicular 
pain was noted.  

Upon VA examination dated in July 1997, the veteran 
complained of persistent low back pain keeping him awake at 
night and sometimes radiating down his left leg.  It was 
noted the veteran walked with a cane and could not hop on 
either foot or heel and toe walk.  He was able to partially 
squat and rise.  Range of motion was noted as forward bending 
to 45 degrees, 10 degrees lateral flexion, 20 degrees 
rotation, and 5 degrees backward extension.  Straight leg 
raising was negative bilaterally.  There was no sciatic notch 
tenderness or muscle spasm.  Deep tendon reflexes were equal 
and reactive.  The examiner noted no sensory or motor 
deficits.  A relevant impression of degenerative joint and 
disc disease of the lumbar spine was noted.  The examiner 
opined the veteran was only capable of lighter work and could 
not do heavy lifting or frequent bending.  It was also noted 
he had to change positions frequently because of his chronic 
back pain.  A radiology report of the lumbar spine revealed 
bony sclerosis at L5-S1 with disc space narrowing at L5-S1.  
There was gas present at the disc space consistent with back 
and disc phenomenon.  

A June 1997 VA treatment record notes the veteran complained 
of severe pain in the lower back with radiation into his 
legs.  It was noted that exacerbations occurred multiple 
times per week and pain was aggravated by carrying anything 
or walking any distance.  A relevant assessment of chronic 
pain and depression was noted.  

VA outpatient treatment records dated from 1997 to 1999 
reflect continued complaints of chronic back pain treated 
with medication.  It was also noted that the veteran was 
experiencing difficulty sleeping due to his back pain and he 
ambulated with a cane.  

In a September 1998 rating decision, the RO granted 
entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine, evaluated as 40 percent 
disabling, effective February 13, 1997.

At his August 1999 RO hearing, the veteran testified that he 
was unable to continue his hobbies of running or playing pool 
because of his back pain.  He stated that he did very little 
walking.  The veteran reported that he did not shave every 
day because it was painful to bend over the sink and he had 
to sit down while brushing his teeth.  He also reported 
tiring easily.  The veteran described a pins and needles type 
of pain running down his leg with pain and swelling in his 
foot.  (Transcript, pages 2-4).  The veteran stated he could 
not remember a day in the past few years when he had been 
without pain.  The veteran's acquaintance, L. C. W., 
testified that the veteran had experienced radiculopathy and 
sciatic pain since 1995.  She stated that the veteran was so 
thin you could see his muscle spasm.  The veteran also 
reported experiencing cramps in his legs, hands, joints, and 
fingers.  (Transcript, pages 5-9).  The veteran testified 
that a doctor told him that he had sciatic nerve involvement.  
(Transcript, page 15).  

Upon VA examination of the spine dated in September 1999, the 
examiner noted that the veteran's medical file had been 
reviewed, but the claims folder was not available.  It was 
also noted that a September 1997 magnetic resonance imaging 
report of the lumbar spine showed grade I spondylolisthesis 
at L5-S1 with bilateral L5 spondylolysis, unchanged since 
1995, and multilevel degenerative disc disease.  The veteran 
reported experiencing low back pain on a daily basis with 
pain in the left buttock radiating down the lateral leg to 
the ankle.  Some numbness on an almost constant basis in the 
same distribution was also noted.  Coughing and sneezing were 
noted as aggravating the low back pain.  When questioned 
about fatigability and weakness, the veteran stated that he 
related those to pain in the low back and left leg when 
lifting and carrying anything over 5-10 pounds.  He also 
noted having a limp on the left if walking more than 100 to 
200 yards.  

Objectively, the examiner noted the veteran ambulated with a 
cane.  Upon ambulation without the cane, the veteran's gait 
was noted as essentially normal.  He was able to rise up on 
his heels and toes although he went back on the left heel 
slightly less than on the right.  There was some tenderness 
greater on the left than the right in the distal half 
perithoracic musculature and paralumbar musculature.  There 
was moderate tenderness in the left posterior superior iliac 
spine region and mid buttock, but essentially none on the 
right in those two areas.  There was no muscle spasm.  On 
midline percussion, there was a slight complaint of pain in 
the thoracic region and slight to moderate pain in the lumbar 
region.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Straight leg raising was positive on the right 
at 60 to 70 degrees with complaint of pain along the lower 
back, and on the left at 70 to 75 degrees with complaint of 
pain across the lower back.  Sensory examination was 
essentially normal on both lower extremities except the 
veteran complained of slight decrease in sharpness about the 
dorsum of the left foot.  

Range of motion of the thoracolumbar spine was noted as 40 
degrees flexion, 10 degrees extension, and 10 to 15 degrees 
side bending on the right and left, all with some complaint 
of pain at the terminal degrees of motion.  An impression of 
multi-level degenerative disc disease of the lumbar spine 
with grade 1 spondylolisthesis L5 on S1 was noted.  The 
examiner opined that with respect to the various factors, 
functional impairment was rated as at least moderate, perhaps 
between moderate and severe, but could not be stated in terms 
of degrees of additional loss due to the subjective nature of 
the factors.  

Upon VA spinal cord examination dated in September 1999, the 
veteran complained of pain in his low back radiating down the 
left buttock and lower extremity into the foot.  He also 
reported the left leg was numb.  Physical examination 
revealed no paralysis.  The spine was noted as tender in the 
lumbar area.  The veteran was not able to flex beyond 90 
degrees due to pain.  Extension was also noted as painful.  
Straight leg raising on the left was to 60 degrees with pain 
thereafter.  On the right, straight leg raising was noted as 
to about 90 degrees.  There was no wasting of the quadriceps 
bilaterally.  They seemed to be equal in bulk.  Knee jerks 
were 2+ and equal; ankle jerk was 1+ and equal.  Plantar was 
noted as down-going bilaterally.  The examiner noted there 
was no wasting except he got the impression that the left 
calf was a bit thinner than the right.  

Sensory examination of both sides seemed unremarkable except 
that he may have had some diminished pinprick at the distal 
part of the foot on the left side involving the ball of the 
toes.  There was no wasting of the intrinsic muscles.  The 
veteran was able to walk, but there was a mild limp 
concerning the left foot.  He was able to stand, tandem, and 
toe walk, but with some difficulty on the left side.  
Vibration seemed to be equal.  Position touch seemed 
basically unremarkable.  Knee-to-heel testing as well as 
finger-to-nose testing was unremarkable.  An impression of 
degenerative joint disease of the lumbar spine at L5-S1 with 
some element of radicular type pain in the distribution of L5 
and S1 on the left side, was noted.  The examiner opined that 
the veteran was mildly to moderately disabled because of his 
pain and mild weakness.  In an addendum, the examiner noted 
that dorsiflexion of the ankle on the left side against 
resistance was slightly diminished in strength compared to 
the other side.  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 40 percent is 
not warranted for the veteran's service-connected 
degenerative joint and disc disease of the lumbar spine.  

The veteran was granted entitlement to service connection for 
degenerative joint and disc disease of the lumbar spine, 
evaluated as 40 percent disabling, effective from February 
13, 1997.  The evidence of record demonstrates subjective 
complaints of constant pain in the low back area radiating 
down the left lower extremity.  Slight to moderate pain 
and/or tenderness in the lumbar region has been noted 
throughout the record.  The evidence of record also 
demonstrates consistent competent medical findings of no 
sciatic tenderness or muscle spasm in a December 1995 private 
medical report as well as VA examinations dated in July 1997 
and September 1999.  Although the record does reflect slight 
decrease in sharpness about the dorsum of the left foot upon 
sensory examination, there is no evidence of absent ankle 
jerk or other neurological findings.  The record also 
demonstrates some radicular type pain in the distribution of 
L5 and S1 on the left side.  However, the veteran's 
impairment has been described at most as being perhaps 
between moderate and severe.  The Board finds that this 
evidence is consistent with a 40 percent evaluation in that 
it demonstrates severe recurring attacks with intermittent 
relief.  

The Board recognizes that the veteran and his acquaintance 
testified that he experiences sciatic pain as well as muscle 
spasm.  The veteran also testified that a doctor told him he 
had sciatic nerve involvement.  However, the veteran has not 
identified that physician or the facility where a record of 
such diagnosis could be requested.  Additionally, such a 
determination is not supported by the competent medical 
evidence of record noting no sciatic involvement.  
Unfortunately, the contentions of the veteran and his 
acquaintance in regard to muscle spasm and sciatic nerve 
involvement are not supported by the medical opinions of 
record.  As stated by the Court, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reveal that 
the veteran or his acquaintance possess any medical 
expertise.  Thus, their lay medical assertions to the effect 
that the veteran experiences muscle spasm and sciatic nerve 
pain have no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In the absence of competent medical evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, an evaluation in excess of 40 percent is not warranted.  

Finally, the Board notes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5293, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, in 
light of the September 1999 VA examiner's characterization of 
the veteran's functional loss as moderate or perhaps between 
moderate and severe, the Board concludes an additional 
evaluation for functional loss due to pain is not warranted.  

The Board notes that it has considered all of the evidence, 
to include service medical records and the records of post-
service medical treatment to date.  A disability evaluation 
in excess of 40 percent is denied based on the totality of 
the evidence, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
Court's recent decision in Fenderson.



ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine is 
denied.  


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 11 -


